DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 18-19, and 25 are pending.
This communication is in response to the communication filed 3/7/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
Claim limitations “inference engine” have been interpreted under 35 U.S.C. 112(f), because they use generic placeholder “engine” coupled with functional language “inference…configured to perform Bayesian inference” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1-9, 18-19, and 25 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there does not appear to be any corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations. Instead, the inference engine is described as configured to perform various functions including Bayesian inference (specification p. 2-3, 5-6).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 18-19, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 18, and 19 recite the limitation “the data of the samples”, “the probability of the user having a disease”.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “inference engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims are rejected for their dependency on indefinite claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 18-19, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods to approximately determine a medical diagnosis. Specifically, the claims recites receiving an input from a user comprising an observation, providing the at least one observation as input, deriving estimates of the probability of the most probable cause of the observations, inputting the estimates, performing approximate inference to obtain a prediction of the most probable cause based on observations, outputting the probability of the most probable cause for the inputting observations, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting data, analyzing it, and outputting the results of the collection and analysis. See MPEP 2106.04. Here, the claims recite concepts relating to tracking or organizing information and are similar to mental processes a doctor may perform when diagnosing a medical cause or condition based on presented observations and symptoms. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a medical model, probabilistic graphical model, inference engine, discriminative model, non-transitory carrier medium, user interface, processor, and display device. 
The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The additional computer elements are not claimed or arranged in a particular configuration and are only recited in a manner to input, process, and output data. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the probabilistic graphical model, inference engine, and discriminative model are part of the medical model and may be noisy OR models or neural networks and perform Bayesian inference and approximate inference (p. 2-3). The non-transitory carrier medium, user interface, and display device are interpreted to be any well-known and conventional carrier, interface, and display of computer data respectively, performing basic data input, processing, and output functions, since there is no specific definition in the specification. 
The additional elements alone or in combination do not show an improvement to the functioning of any individual computer component or to any other technology, rather the computer elements perform general computing functions. The additional elements also do not indicate how any particular combination improves data input, processing, or output. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to determine a probability of a patient having a disease instead of actually treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the additional computer elements receive and send information about the use symptoms and probability of a user having a disease and perform repetitive calculations including performing Bayesian inference and estimates of probability.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using performing the steps of receiving an input from a user comprising an observation, providing the at least one observation as input, deriving estimates of the probability of the most probable cause of the observations, inputting the estimates, performing approximate inference to obtain a prediction of the most probable cause based on observations, outputting the probability of the most probable cause for the inputting observations amount to no more than using computer devices to automate or implement the abstract idea of approximately determining a medical diagnosis. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claim 25 additionally recites a graphical processing unit. The graphical processing unit is interpreted as being generally linked to the abstract idea and extra-solution activity, because it does not perform any function in the claims. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe the additional elements (claims 3-7) and the collection (claims 8-9), analysis (claims 2, 4, 8), and output of a data. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of approximately determine a medical diagnosis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karlov et al. US 8,068,993.
As per claim 1, Karlov teaches 
a method for providing a computer implemented medical diagnosis, the method comprising: (Karlov fig. 12, 29 and associated paragraphs, claim 13, col. 1, line 60- col. 2 line 21, col. 6 lines 14-19 teaches a computer system or computer readable medium, including CPU, memory, display, program readers, network, etc., that applies a method for determining a patient’s diagnostic probability based on prior known symptom information)
receiving an input from a user comprising at least one symptom of the user; (Karlov col. 7 line 38-col. 8 line 7, col. 46 lines 22-30, col. 47 lines 11-17 teaches entering patient symptom information into the system)
providing the at least one symptom as an input to a medical model comprising: (Karlov fig. 12 and associated paragraphs, col. 7 line 38-col. 8 line 7, col. 9 lines 49-67 teaches applying the received patient’s symptom information to the observed text matrix, interpreted as medical model)
a probabilistic graphical model comprising probability distributions and relationships between symptoms and diseases; (Karlov fig. 12 and associated paragraphs, col. 9 line 45-col. 10 line 51 teaches graphical model relating symptoms to disease data)
an inference engine configured to perform Bayesian inference on said probabilistic graphical model; and (Karlov fig. 2, 12 and associated paragraphs, col. 8 lines 28-31, col. 13 line 24-col. 14 line 5 teaches applying predetermined logical rules to a Bayesian model)
a discriminative model pre-trained to approximate the probabilistic graphical model, the discriminative model being trained using samples from said probabilistic graphical model, (Karlov fig. 11 and associated paragraphs, col. 12 lines 1-12, col. 28 line 51-col. 29 line 18, col 29 lines 20-26 teaches pretraining the discriminative model to approximate the probabilistic graphical model)
wherein some of the data of the samples has been masked to allow the deterministic model to produce data which is robust to the user providing incomplete information about their symptoms; (Karlov col. 20 line 27-col. 22 line 9 teaches masking parse or missing data points based on a patient’s previously reported data point to enable the model to determine a disease probability for a patient with incomplete information)
deriving estimates, from the discriminative model, of the probability of the user having a disease; (Karlov fig. 12 and associated paragraphs, col. 16 line 25, col. 27 lines 5-8 teaches generating a global estimate from the parametric model and a local estimate)
inputting the estimates to the inference engine; (Karlov fig. 12 and associated paragraphs, col. 28 line 15 teaches inputting estimates into inference engine for approximating an outcome)
performing approximate inference on the probabilistic graphical model to obtain a prediction of the probability that the user has that disease; and (Karlov fig. 2, 12 and associated paragraphs, col. 28 line 15, col. 31 lines 30-33 teaches inputting estimates into inference engine for approximating an outcome for probabilities to characterize the likelihood of each cluster of diseases or a particular disease)
outputting the probability of the user having the disease for display by a display device (Karlov col. 46 lines 28-31teaches returning the outcome and reporting the results on a display device).
As per claim 2, Karlov teaches all the limitations of claim 1 and further teach wherein the inference engine is adapted to perform importance sampling over conditional marginals (Karlov col. 17 line 60-col 18 line 65, col. 15 lines 59-65 teaches predicting and reducing outliers via Gaussian decay function in the distribution in an iterative manner, a form of adaptive importance sampling, within hypothesis-conditional densities).
As per claim 3, Karlov teaches all the limitations of claim 1 and further teach wherein the discriminative model is a neural network (Karlov col. 9 lines 39-42 teaches utilizing a neural network for the model for conventional diagnostic problems).
As per claim 8, Karlov teaches all the limitations of claim 1 and further teach wherein determining the probability that the user has one or more diseases further comprises determining whether further information from the user would improve the diagnosis and requesting further information (Karlov fig. 25 and associated paragraphs, col. 42 lines 4-15, col 45 line 10-15 teaches determining if and what tests or further information would improve the diagnostic statistics).
As per claim 9, Karlov teaches all the limitations of claim 1 and further teach wherein the medical model receives information concerning the symptoms of the user and risk factors of the user (Karlov col. 6 line 14-19 and col. 5 lines 52-59 teaches the patient data may include symptoms and risk factor information including age, weight, height, diet, smoking, habits, reproductive history, etc.).
As per claim 18, Karlov teaches A non-transitory carrier medium comprising computer readable code configured to cause a computer to perform the method of claim 1 (see claim 1 rejection).
As per claim 19, Karlov teaches A system for providing a computer implemented medical diagnosis, the system comprising: a user interface for receiving an input from a user comprising at least one symptom of the user; a processor, said processor being configured to: provide the at least one symptom as an input to a medical model comprising: a probabilistic graphical model comprising probability distributions and relationships between symptoms and diseases; an inference engine configured to perform Bayesian inference on said probabilistic graphical model; and a discriminative model pre-trained to approximate the probabilistic graphical model, the discriminative model being trained using samples from said probabilistic graphical model, wherein some of the data of the samples has been masked to allow the deterministic model to produce data which is robust to the user providing incomplete information about their symptoms; derive estimates, from the discriminative model, of the probability of the user having a disease; input the estimates to the inference engine; and perform approximate inference on the probabilistic graphical model to obtain a prediction of the probability that the user has that disease, the system further comprising a display device adapted to display the probability of the user having the disease (see claim 1 rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karlov et al. US 8,068,993 in view of Yang et al., Computer-assisted diagnosis of breast cancer using a data-driven Bayesian belief network, Int. J. of Med. Informatics 115-126 (1998) (IDS Reference).
As per claim 4, Karlov teaches all the limitations of claim 3, but does not teach the following limitations met by Yang, wherein the neural network is a neural network that can approximate the outputs of the probabilistic graphical model (Wang p. 115 teaches utilizing a single neural network for a Bayesian probability model for predicting a clinical diagnosis). Motivation of enabling the system to work in many clinical settings where diagnostic decisions must be made on limited data, but the decision can be revised at a later time as more data becomes available (Wang p. 116 col. 2).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Karlov to use a neural network that can approximate the outputs of the probabilistic graphical model, as taught by Wang, with the motivation of enabling the system to work in many clinical settings where diagnostic decisions must be made on limited data, but the decision can be revised at a later time as more data becomes available (Wang p. 116 col. 2).
Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself. In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use variations of neural networks. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5, Karlov teaches all the limitations of claim 3, but does not teach the following limitations met by Yang, wherein the neural network is a neural network comprising a plurality of sub-networks that can approximate the outputs of the probabilistic graphical model (Wang p. 115 teaches utilizing a combination of sub-networks for a Bayesian probability model for predicting clinical diagnosis). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Karlov to use a plurality of sub-networks that can approximate the outputs of the probabilistic graphical model, as taught by Wang, with the motivation of enabling the system to work in many clinical settings where diagnostic decisions must be made on limited data, but the decision can be revised at a later time as more data becomes available (Wang p. 116 col. 2).
As per claim 6, Karlov teaches all the limitations of claim 3, but does not teach the following limitations met by Yang, wherein the neural network is a single neural network that can approximate the outputs of the probabilistic graphical model (Wang p. 115 teaches utilizing a single neural network for a Bayesian probability model for predicting a clinical diagnosis). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Karlov to use a single neural network that can approximate the outputs of the probabilistic graphical model, as taught by Wang, with the motivation of enabling the system to work in many clinical settings where diagnostic decisions must be made on limited data, but the decision can be revised at a later time as more data becomes available (Wang p. 116 col. 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karlov et al. US 8,068,993 in view of Glass et al. US2017/0061324.
As per claim 7, Karlov teaches all the limitations of claim 1, but does not teach the following limitations met by Glass, wherein the probabilistic graphical model is a noisy-OR model. (Glass par. 31 teaches noisy OR model based on symptoms and findings indicating disease). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Karlov to use a noisy-OR model, as taught by Glass, with the motivation to produce accurate and calibrated confidences for candidate diagnoses using an inference graph constructed from the sub-question evidence (Glass par. 20).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Karlov et al. US 8,068,993 in view of Silva et al. US2018/0301228.
As per claim 25, Karlov teaches all the limitations of claim 19, but does not teach the following limitations met by Silva, wherein the processor comprises a graphical processing unit (Silva par. 52, 61 teaches utilizing a processing unit, which may include a GPU). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Karlov to use a graphical processing unit, as taught by Silva, with the motivation of performing the hierarchical steps of the process efficiently and multitasking for simultaneous and quick processing as such processing may be advantageous (Silva par. 90).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 18-19, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10-14 of U.S. Patent No. 11,328,215 in view of claims 1, 3-6, and 11 of U.S. Patent No. 11,348,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘215 patent claims recite a statistical sampling from posterior marginal distributions, which is substantially similar to the limitation of “deriving an estimate,” which is also recited in the ‘022 patent among many other similar limitations. The instant claims along with the patented claims are all directed to computer implemented medical diagnosis by imputing symptom information into a probabilistic graphical model, inference engine, and discriminative model, to output the probability of a user having a disease. The various limitations of the dependent claims at issue are recited in an indistinguishable manner in the dependent claims of ‘215 and ‘022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686